DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claim 8, the computer readable storage medium covers non-statutory subjection matter propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See in re Nuijten, 500 F.3d 1346, 1356-57 (Fed Cir. 2007).  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (2017/0206720) in view of Thomas et al. (2007/0279203).

	With respect to claim 1, Ellis teaches a method for dynamically monitoring a working state of a vehicle (Fig. 1), comprising: waking up a monitoring unit (7a-e) according to a vehicle starting signal (as Ellis teaches in [0132] a tablet computer initiates monitoring of the units 7a-e when a vehicle is started so to conserve batteries on those units); acquiring a temperature (via a temperature sensor 94 [0090]) of a wheel hub [0090] through the monitoring unit (7a-e); and determining the working state of the vehicle (i.e. a state of wheel hub safety [0039]) according to the temperature of the wheel hub [0090].
Ellis remains silent regarding acquiring a load of the vehicle and tire pressure and using the load and tire pressure to determine the working state of the vehicle.
Thomas et al. teaches a similar method that includes acquiring a load of a vehicle (via a load cell [0029]) and tire pressure (via contactless pressure sensor [0023]) and using the load and tire pressure (as acquired from various sensors) to determine a working state of the vehicle (i.e. to determine an unsafe working state of a vehicle [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Ellis to include the contactless sensors of Thomas et al. to the monitoring units of Ellis because Thomas et al. teaches such a modification provides predictive analysis to determine or predict when an unsafe condition will occur, e.g., when the tires need replacing based on the tire history for a specific vehicle [0023], thereby improving the safety monitoring of Ellis.
With respect to claim 8, Ellis as modified teaches a computer readable storage medium [0116], wherein an executable program is stored on the computer readable storage medium [0116], and when executed by a processor (206), the executable program implements the method for dynamically monitoring a working state of a vehicle as rejected in claim 1.

With respect to claim 2, Ellis as modified teaches the method wherein the waking up the monitoring unit according to the vehicle starting signal (as Ellis teaches in [0132] a tablet computer initiates monitoring of the units 7a-e when a vehicle is started so to conserve batteries on those units) comprises: obtaining the vehicle starting signal through the state of an ignition wire of the vehicle (as when a vehicle is started, a signal is created through an ignition wire of that vehicle, as indirectly taught in Ellis when the vehicle is started the table computer initiates monitoring); and waking up the monitoring unit (7a-e) according to the vehicle starting signal through a wireless waking-up component (i.e. a tablet, phone [0035]).

With respect to claim 3, Ellis as modified teaches the method wherein the acquiring the load of the vehicle (i.e. the load cell as taught in Thomas), the tire pressure of the wheel (i.e. as taught in Thomas) and the temperature of the wheel hub (94, as taught in Ellis) through the monitoring unit (as modified) comprises: acquiring the deformation data of the vehicle hub after the vehicle hub is loaded through a deformation sensor (i.e. the load cell of Thomas) of the monitoring unit (7a-e), so as to acquire the load of the vehicle ([0029] of Thomas); acquiring the tire pressure of the wheel through a pressure sensor (as taught in Thomas) of the modified monitoring unit (7a-e); and acquiring the temperature of the vehicle hub through a temperature sensor (94 of Ellis) of the modified monitoring unit (7a-e).

With respect to claim 4, Ellis as modified teaches the method wherein the determining the working state (i.e. the safety state) of the vehicle (as taught in both Ellis and Thomas) according to the load of the vehicle (as sensed by the load cell in Thomas), the tire pressure of the wheel (as sensed with the pressure sensor of Thomas) and the temperature of the wheel hub (as sensed with 94 of Ellis) comprises: determining that the working state of the vehicle (i.e. safety state) is abnormal and sending out an alarm information ([0011] and [0049]of Ellis) if any one of the load of the vehicle, the tire pressure of the wheel and the temperature of the wheel hub exceeds a corresponding upper limit value (i.e. a threshold level indicating tire performance related to load, temperature or pressure [0030] [0062]); otherwise, determining that the working state of the vehicle is normal (i.e. if the threshold is not achieved).

With respect to claim 5, Ellis as modified teaches the method further comprising: sending (via the structure taught in Fig. 17) the determined working state of the vehicle (i.e. a safety state as taught in both Ellis and Thomas) to a vehicle cloud platform ([0115] of Ellis and [0051] of Thomas) through a public mobile communication network (i.e. a cell phone network).

With respect to claim 6, Ellis as modified teaches the method further comprising: acquiring an acceleration value of the vehicle [0037] of Ellis through an acceleration sensor [0037]; and correcting the acquired load of the vehicle (an unbalanced load as determined by the predictive analysis of Thomas [0030] which uses sensor collected data like load, pressure, and acceleration [0027]) according to the acceleration value of the vehicle (as sensed by the taught acceleration sensors in both Ellis and Thomas).

With respect to claim 7, Ellis teaches a device (seen in Fig. 17) for dynamically monitoring a working state of a vehicle (Fig. 1), wherein the device comprises a memory (208), a communication bus (220) and a processor (206), wherein: the memory (208) is configured to store a method program [0116] for dynamically monitoring a working state (i.e. a safety)of a vehicle (Fig. 1) and acquired monitoring data (from various sensors [0037]}; the communication bus (220) is configured to realize connection and communication between the memory (208) and the processor (206); and the processor (206) is configured to execute the method program stored in the memory [0016] for dynamically monitoring the working state (safety) of the vehicle (Fig. 1), so as to: wake up a monitoring unit (7a-e) according to a vehicle starting signal (as Ellis teaches in [0132] a tablet computer initiates monitoring of the units 7a-e when a vehicle is started so to conserve batteries on those units); acquire a temperature (via a temperature sensor 94 [0090]) of a wheel hub [0090] through the monitoring unit (7a-e); and determine the working state of the vehicle (i.e. a state of wheel hub safety [0039]) according to the temperature of the wheel hub [0090].
Ellis remains silent regarding acquiring a load of the vehicle and tire pressure and using the load and tire pressure to determine the working state of the vehicle.
Thomas et al. teaches a similar method that includes acquiring a load of a vehicle (via a load cell [0029]) and tire pressure (via contactless pressure sensor [0023]) and using the load and tire pressure (as acquired from various sensors) to determine a working state of the vehicle (i.e. to determine an unsafe working state of a vehicle [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Ellis to include the contactless sensors of Thomas et al. to the monitoring units of Ellis because Thomas et al. teaches such a modification provides predictive analysis to determine or predict when an unsafe condition will occur, e.g., when the tires need replacing based on the tire history for a specific vehicle [0023], thereby improving the safety monitoring of Ellis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wallby et al. (2004/0198466) which teaches a wireless device waking up a control unit of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853